COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-14-00045-CR

SADIE BREANN BROWN                                                APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE

                                   ----------

      FROM COUNTY CRIMINAL COURT NO. 4 OF TARRANT COUNTY
                   TRIAL COURT NO. 1336205

                                   ----------

                       MEMORANDUM OPINION 1

                                   ----------

      Appellant Sadie Breann Brown appeals from the trial court’s denial of her

motion to suppress. We affirm.

                             Background Facts

      At about 1:00 a.m. on July 12, 2013, Corporal Jason Henninger of the City

of Southlake Police Department was sitting at a red light when he saw a white

Ford Explorer driven by Appellant approaching the intersection.       Corporal


     1
      See Tex. R. App. P. 47.4.
Henninger noticed that the vehicle was travelling faster than the 30-mile-per-hour

speed limit. Before reaching the intersection, Appellant rapidly braked in a way

that Corporal Henninger described as “not a normal slowdown manner” and an

“overcompensation in braking.” Corporal Henninger also noticed that the driver’s

side door was closed but appeared unlatched.

      Corporal Henninger followed the vehicle for approximately half a mile. He

watched Appellant “drastically change[] speeds a couple of times,” and then

“dramatically slow[] down.”    Corporal Henninger then observed the vehicle’s

speed fluctuating between twenty and twenty-five miles per hour, which was

“steadily below what normal people would drive for that speed on that roadway.”

Corporal Henninger also testified that the vehicle swerved and touched the

center line several times. 2 Concluding that, based on all his observations, the

vehicle was not being operated in a safe manner and that the speed issues, both

above and below the speed limit, weaving on the center line, and hard braking

rose to a reasonable suspicion of criminal activity, Corporal Henninger turned on

his overhead lights and pulled the car over.            A second officer arrived,

administered field sobriety tests to Appellant, and ultimately arrested her.

      Appellant filed a motion to suppress the evidence from the stop. Corporal

Henninger was the only witness at the suppression hearing. He admitted that his

      2
       The recording made by the patrol car camera during the traffic stop was
admitted into evidence as State’s Exhibit 2. This court has reviewed that
recording and confirmed that Appellant swerved onto the center line a number of
times.


                                         2
suspicion that Appellant was speeding as he initially observed her, standing

alone, was insufficient to justify a traffic stop. He also acknowledged that his

report contained no mention of the erratic braking or swerving but testified that

Appellant did, in fact, swerve and brake suspiciously.

      The trial court denied Appellant’s motion. Appellant subsequently pleaded

guilty. The trial court convicted her and sentenced her to 180 days’ confinement

probated for 18 months and a $1,250 fine. Appellant now brings this appeal.

                               Standard of Review

      We review a trial court’s ruling on a motion to suppress evidence under a

bifurcated standard of review.    Amador v. State, 221 S.W.3d 666, 673 (Tex.

Crim. App. 2007); Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997).

We give almost total deference to a trial court’s rulings on questions of historical

fact and application-of-law-to-fact questions that turn on an evaluation of

credibility and demeanor, but we review de novo application-of-law-to-fact

questions that do not turn on credibility and demeanor. Amador, 221 S.W.3d at

673; Estrada v. State, 154 S.W.3d 604, 607 (Tex. Crim. App. 2005); Johnson v.

State, 68 S.W.3d 644, 652–53 (Tex. Crim. App. 2002).

      Stated another way, when reviewing the trial court’s ruling on a motion to

suppress, we must view the evidence in the light most favorable to the trial

court’s ruling. Wiede v. State, 214 S.W.3d 17, 24 (Tex. Crim. App. 2007); State

v. Kelly, 204 S.W.3d 808, 818 (Tex. Crim. App. 2006). When, as here, the record

is silent on the reasons for the trial court’s ruling, or when there are no explicit


                                         3
fact findings and neither party timely requested findings and conclusions from the

trial court, we imply the necessary fact findings that would support the trial court’s

ruling if the evidence, viewed in the light most favorable to the trial court’s ruling,

supports those findings. State v. Garcia-Cantu, 253 S.W.3d 236, 241 (Tex. Crim.

App. 2008); see Wiede, 214 S.W.3d at 25. We then review the trial court’s legal

ruling de novo unless the implied fact findings supported by the record are also

dispositive of the legal ruling. Kelly, 204 S.W.3d at 819.

                                     Discussion

      In one issue, Appellant contends the trial court should have suppressed

Corporal Henninger’s testimony because he lacked reasonable suspicion that

she was breaking the law prior to pulling her over. An officer conducts a lawful

temporary detention when he has reasonable suspicion to believe that a person

is violating the law. Crain v. State, 315 S.W.3d 43, 52 (Tex. Crim. App. 2010);

see State v. Duran, 396 S.W.3d 563, 568 (Tex. Crim. App. 2013) (“An officer

must have reasonable suspicion that some crime was, or is about to be,

committed before he may make a traffic stop.”); Fernandez v. State, 306 S.W.3d
354, 356 (Tex. App.—Fort Worth 2010, no pet.) (“[A]n officer may stop and detain

a driver . . . on reasonable suspicion of criminal activity.”). Reasonable suspicion

exists when, based on the totality of the circumstances, the officer has specific,

articulable facts that when combined with rational inferences from those facts

would lead the officer to reasonably conclude that a particular person is, has

been, or soon will be engaged in criminal activity. Fernandez, 306 S.W.3d at


                                          4
357. This is an objective standard that disregards any subjective intent of the

officer making the stop and looks solely to whether an objective basis for the stop

exists. Id.; see Duran, 396 S.W.3d at 570 (“If the facts that the officer knows ‘at

the inception of the detention’ support a finding of reasonable suspicion or

probable cause to conduct a traffic stop, then it is irrelevant that the officer

subjectively decided to stop the driver for a bad reason.”).

      Texas courts have held that an officer is justified in pulling over a vehicle if

the circumstances, taken as a whole, could reasonably lead to the conclusion

that the driver is intoxicated. Fox v. State, 900 S.W.2d 345, 347 (Tex. App.—Fort

Worth 1995) (holding that acts arousing suspicion need not be themselves

“inherently illegal” and that speed fluctuation and weaving “each was sufficient to

create a reasonable suspicion that some activity out of the ordinary was or had

occurred”), pet. dism’d, 930 S.W.2d 607 (Tex. Crim. App. 1996). Driving below

the speed limit alone fails to support a reasonable suspicion of intoxication. See

Peters v. Texas Dept. of Pub. Safety, 404 S.W.3d 1, 5 (Tex. App.—Houston [1st

Dist.] 2013, no pet.) (holding no reasonable suspicion arises when slow speed

alone is observed and the record is otherwise “silent with respect to the

characteristics of the area”); Richardson v. State, 39 S.W.3d 634, 640 (Tex.

App.—Amarillo 2000, no pet.) (holding that mere observation of slow speed,

absent other unusual behavior “would not justify an investigatory stop for driving

while intoxicated”). But observations of slow speed in conjunction with other

unusual driving patterns may support an officer’s suspicion. Aziewicz v. State,


                                          5
No. 10-05-00164-CR, 2006 WL 1697648, at *2–3 (Tex. App.—Waco June 21,

2006, no pet.) (mem. op., not designated for publication) (affirming denial of a

motion to suppress where trial court found reasonable suspicion based on

weaving, erratic braking, and driving ten miles per hour below the posted limit);

McQuarters v. State, 58 S.W.3d 250, 253 (Tex. App.—Fort Worth 2001, pet.

ref’d) (holding that officer’s observations of a vehicle traveling slowly in a passing

lane helps support a suspicion of intoxication). In totality-of-the-circumstances

inferences, Texas courts may factor an officer’s experience recognizing

intoxication through certain driving patterns. Foster v. State, 326 S.W.3d 609,

614 (Tex. Crim. App. 2010) (finding reasonable suspicion existed “[i]n light of the

time of night, the location, [and the officer’s] training and experience”).

      Appellant argues that Corporal Henninger unlawfully based his reasonable

suspicion “on no more than an inarticulate hunch.” The stop occurred at 1 a.m.

Officers may heighten their suspicions when they observe unusual driving

behavior late at night. Foster, 326 S.W.3d at 614. Appellant’s sudden braking

reasonably alerted the officer that something might be awry.           See Fox, 900
S.W.2d at 347. Appellant’s slow pace and inconsistent speed could likewise

instill reasonable suspicion in an officer that perhaps her motor skills were

impaired by alcohol. See Aziewicz, 2006 WL 1697648, at *3; McQuarters, 58
S.W.3d at 253. For the same reasons, Appellant’s swerving further supports the

objective reasonableness of Corporal Henninger’s suspicion.            See Fox, 900
S.W.2d at 347.     Corporal Henninger also testified that Appellant’s driver-side


                                           6
door appeared unlatched and “warranted further looking at.” We consider that

Corporal Henninger had at least fifteen years of on-the-job experience and

training, including a Master’s degree in Criminology and Criminal Justice, to

identify indications of intoxication. See Foster, 326 S.W.3d at 614 (holding that

officer’s inference that appellant was intoxicated was rational “[i]n light of the time

of night, the location, [the officer]’s training and experience, and [the appellant]’s

aggressive driving”).     Taken as a whole, these factors support an “objective

justification” for the stop. Accordingly, we conclude that the trial court did not err

by denying Appellant’s motion to suppress, and we overrule her only issue. 3

                                    Conclusion

      Having overruled Appellant’s sole issue, we affirm the trial court’s

judgment.


                                                     /s/ Lee Gabriel

                                                     LEE GABRIEL
                                                     JUSTICE

PANEL: GARDNER, WALKER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 20, 2014




      3
       Because the record supports a conclusion of reasonable suspicion, we
need not address Appellant’s community-caretaking argument. See Tex. R. App.
P. 47.1.


                                          7